Citation Nr: 0517755	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  02-21 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus and 
its complications due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.

When the case was last before the Board in December 2003, it 
was remanded for additional development.


FINDING OF FACT

The veteran did not serve in Vietnam and was not exposed to 
Agent Orange while serving on active duty.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated as a result 
of the veteran's exposure to Agent Orange during active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the present claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the statement of the case, 
letters dated in March 2001, July 2001, August 2002, and 
February 2005 from the RO, and a January 2004 letter from the 
Appeals Management Center, the veteran has been informed of 
the evidence and information necessary to substantiate his 
claim, the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence in support of his claim, and 
the evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although VA did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such outstanding 
evidence.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the case at hand, the Board notes that the veteran was 
provided with a VCAA letter prior to the initial adjudication 
of the claim.  In addition, when indicated, the veteran was 
provided additional information VA.  In the Board's opinion, 
any procedural errors on the RO's part were insignificant and 
non-prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the veteran's claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran served on active duty from January 1967 to 
January 1971.  Service personnel records do not show service 
in Vietnam.  Service personnel records do not document any 
exposure to herbicides.  Service medical records are negative 
for any findings with respect to diabetes mellitus.

A May 1999 medical record from Perdue Wellness Center notes 
that the veteran requested a prescription for diabetic shoes.

An October 2000 medical record from Perdue Wellness Center 
notes that the veteran planned to get medical care for his 
diabetes through VA.

A May 2001 letter from J. Richman, M.D., states that the 
veteran has painful diabetic polyneuropathy.  No etiology of 
the diabetes is given.  

A July 2001 VA medical record notes the veteran's history of 
diabetes and diabetic neuropathy, for which he takes 
medication.  No etiology of the diabetes is listed.

An August 2001 records request turned up negative for any 
record of the veteran being exposed to herbicides.

According to a June 2002 VA medical record, the veteran had 
been diabetic for four years.

In a July 2002 statement, the veteran said that he was 
exposed to Agent Orange while stationed in Okinawa.  During 
that time he worked on the equipment that was used to start, 
load, heat, and cool aircraft which were in direct contact 
with Agent Orange and which flew in and out of Vietnam and 
Korea.

A September 2002 letter from Dr. Richman notes the veteran's 
painful diabetic polyneuropathy and diabetes mellitus.  Dr. 
Richman opined that the veteran is totally disabled.  No 
etiology of the diabetes is listed.

VA medical records dated from October 2002 to July 2004 
continue to note treatment for diabetic polyneuropathy.

Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active wartime service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be granted on a presumptive basis for 
diabetes mellitus manifested to a compensable degree anytime 
after service in a veteran who had active military, naval, or 
air service, during the period beginning on January 9, 1962, 
and ending on May 7, 1975, in the Republic of Vietnam, 
including the waters offshore and other locations if the 
conditions of service involved duty or visitation in Vietnam.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e), 
3.313.

Analysis

The veteran claims that he is entitled to service connection 
on a presumptive basis for diabetes mellitus and its 
complications because it is the result of exposure to 
herbicides while serving in Okinawa.  

According to the medical evidence of record, the veteran is 
currently diagnosed with diabetes mellitus and complications 
therefrom; however, presumptive service connection is not 
warranted on an Agent Orange basis since he had no service in 
Vietnam.  Moreover, a records request for documentation of 
exposure to herbicides in service was negative, and the 
veteran has provided no evidence supporting his contention 
that he would have been exposed to Agent Orange while serving 
in Okinawa and having contact with aircraft that flew in and 
out of Vietnam and Korea.  Therefore, the Board concludes 
that the preponderance of the evidence establishes that the 
veteran was not exposed to Agent Orange in service.  
Accordingly, direct service connection for diabetes mellitus 
on the basis of Agent Orange exposure is not in order.  

In reaching this decision, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for diabetes mellitus and 
its complications due to exposure to Agent Orange is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


